PUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-4446


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

           v.

COREY A. MOORE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cr-00648-AW-1)


Argued:   September 16, 2014                Decided:   October 10, 2014


Before WILKINSON, GREGORY, and KEENAN, Circuit Judges.


Affirmed by published opinion.       Judge Wilkinson wrote           the
opinion, in which Judge Gregory and Judge Keenan joined.


ARGUED: Philip Urofsky, SHEARMAN & STERLING LLP, Washington,
D.C., for Appellant. James I. Pearce, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellee.    ON BRIEF: Mark D.
Lanpher, Bryan Dayton, SHEARMAN & STERLING LLP, Washington,
D.C., for Appellant.   Mythili Raman, Acting Assistant Attorney
General, Denis J. McInerney, Deputy Assistant Attorney General,
Criminal   Division,  UNITED   STATES   DEPARTMENT  OF  JUSTICE,
Washington, D.C.; Rod J. Rosenstein, United States Attorney,
Baltimore, Maryland, Sujit Raman, Chief of Appeals, Arun G. Rao,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.
WILKINSON, Circuit Judge:

     After     a   five-day     bench   trial,      the    district   court     found

defendant Corey Moore guilty of, among other things, violating

18 U.S.C. § 924(c) by possessing a firearm “in furtherance of” a

crime    of   drug    trafficking.      On    appeal,      Moore   challenges    the

denial of a motion to suppress evidence and the sufficiency of

the evidence on the § 924(c) count. As to the Fourth Amendment

claim, the motion to suppress should have been raised prior to

trial. It was not so raised, and, as the district court found,

it was thereby waived. We also find that there is ample evidence

to support finding a nexus between the drug trafficking and the

firearms under § 924(c) and therefore affirm the conviction.

                                         I.

     When reviewing the facts of this case, we take them in the

light most favorable to the government as the prevailing party

below.   United      States    v.   Black,    707   F.3d    531,   534   (4th   Cir.

2013);   United      States    v.   Lomax,    293   F.3d    701,   705   (4th   Cir.

2002). Police officer Hubley was driving the streets of Takoma

Park, Maryland, on September 25, 2010, when he observed Corey

Moore    walking     down     Sherman   Avenue      carrying   a   green   bottle.

Suspicious that the bottle might be “a bottle of Heineken beer

or the like,” the officer turned around. J.A. 121. He radioed

that he was going to conduct a stop and beckoned to Moore. Moore



                                         2
began to approach the police cruiser but turned and fled as the

officer stepped out of the vehicle.

      Officer Hubley pursued and eventually apprehended Moore. In

the course of that pursuit, both the officer and two bystanders

saw Moore run behind a dumpster and toss up a package. Though

Moore and the officer continued running, that package was later

recovered and found to contain a half kilogram of cocaine with a

street value of over $10,000.

      Two days later, officers responded to an attempted break-in

at 118 Sherman Avenue in Takoma Park. Upon investigation, the

officers   found     a    broken     window    in    the    door   to   the    basement

apartment. The landlord informed the officers that the basement

apartment was rented to “Corey Moore.” Based on the attempted

burglary    and     Moore’s      arrest    two      days    earlier     with   a   half

kilogram of cocaine, the officers obtained a search warrant for

the   apartment. 1       In    the   apartment,       the    officers     found    2.8

kilograms of phencyclidine (PCP) under the kitchen sink in a

large pickle jar, a digital scale disguised as a CD case that

tested positive for cocaine residue, open plastic bags, a bag of

bottles    of   a   sort      used   for   drug     distribution,       approximately

$45,000 in cash, and two handguns in the bedroom -- an unloaded


      1
       When he was arrested, Moore gave the officers a different
address on another street in the Anacostia neighborhood of
Washington, D.C.


                                           3
.44 caliber Desert Eagle pistol and a loaded .38 caliber Smith &

Wesson revolver. 2

     A federal grand jury indicted Moore on four counts: (1)

possession with intent to distribute a substance containing a

detectable     amount      of   cocaine       in     violation       of     21   U.S.C.

§ 841(a)(1);     (2)    possession       with       intent    to     distribute       one

kilogram or more of PCP in violation of 21 U.S.C. § 841(a)(1);

(3) possession of firearms in furtherance of a drug trafficking

crime in violation of 18 U.S.C. § 924(c); and (4) possession of

a firearm by a felon in violation of 18 U.S.C. § 922(g)(1).

     The    district    court     held   a    five-day       bench    trial,     during

which it heard from twenty government witnesses and six defense

witnesses,     including    the    defendant.        Over    four    days    into     the

trial    and   upon    returning    from       a    recess    immediately        before

closing    arguments,    the    defense       moved    for    suppression        of   all

tangible evidence on the grounds that Officer Hubley did not

have reasonable suspicion to stop Moore on the street. Moore

claimed that the stop constituted an illegal seizure under the

Fourth     Amendment    that    tainted       all    subsequent       evidence.       The

     2
        Defendant previously challenged the validity of the
apartment search on the grounds that there was no probable cause
to justify the warrant and the warrant was so deficient on its
face   that  no   reasonable  officer   would  have   thought it
constitutionally valid. The district court granted the motion to
suppress, but we reversed on the basis of the good faith
exception set forth in United States v. Leon, 468 U.S. 897
(1984). See United States v. Moore, 477 F. App’x 102 (2012).


                                          4
district court denied the motion based on its “recollection of

the evidence,” without briefing or argument from the government.

      The        district       court      summarized             the    testimony,           made

credibility findings, and announced the verdict. It repeatedly

stated   that      it     did     not    find       the    defendant’s        testimony       and

evidence to be credible. The court found Moore guilty on all

four counts. At the sentencing hearing in May 2013, the court

denied the motion for reconsideration of its suppression ruling

on the grounds that Moore waived the claim by not raising it

before   trial      as     required       by    the        Federal      Rules    of    Criminal

Procedure.        Moore     was    sentenced          to    271    months’       imprisonment

followed by five years of supervised release. A timely appeal of

the   denial       of     the     suppression         motion      and    of     the    § 924(c)

conviction followed.

                                               II.

                                                A.

      Moore contends that the district court did not find the

motion      to    suppress         evidence         waived      but      rather       ruled    --

incorrectly,        in    his     view    --     on       the   merits    that        no   Fourth

Amendment violation had occurred. He argues that the officer

lacked reasonable suspicion to stop him and seeks to suppress

all evidence flowing from that initial stop, including items

recovered during the search of the apartment -- a search that,

in his view, was not sufficiently attenuated from the earlier

                                                5
illegality.    See       Segura   v.    United      States,      468   U.S.    796,    804

(1984).

      The Federal Rules of Criminal Procedure require parties to

raise motions to suppress evidence before trial. Fed. R. Crim.

P. 12(b)(3)(C). The failure to file a suppression motion by the

specified    pretrial      deadline      operates      as    a   waiver      unless    the

court grants relief from the waiver “[f]or good cause.” Fed. R.

Crim. P. 12(e). See United States v. Chavez, 902 F.2d 259 (4th

Cir. 1990).

      The rule that motions to suppress are waived unless raised

before     trial    or    delayed      for    good    cause      is    not    just    some

procedural tripwire set to ensnare unwary defendants. Requiring

parties to make suppression motions before rather than during or

at the end of trial greatly reduces the risk that such motions

may catch opposing litigants unprepared. Parties deserve to know

at the beginning of trial, to the extent possible, what evidence

is to be excluded or included. Often the evidence sought to be

suppressed     is    so     probative        that    if     it   is    excluded,       the

indictment may be dismissed. By the same token, a defendant who

knows what evidence will be admitted is better able to prepare

his defense accordingly or, in many cases, to choose to enter a

plea instead. Waiting until the end of trial deprives both sides

of   the   opportunity       to   adequately         prepare     and    make   informed

decisions about trial strategy based on the admitted evidence.

                                             6
       It    is    not        only   the    litigants           who     are    harmed      by     tardy

suppression         motions.         Especially            where      a   jury      is     involved,

introducing          such        motions         during         trial,        not     to       mention

immediately        before        closing        arguments,         completely        disrupts        the

rhythm       of      the        proceedings.             Trials       move      typically           from

presentations         to      arguments         to    instructions         and      deliberations,

and     suppression            motions      during         this       progression          can      come

literally out of the blue. Evidence must be taken, and witnesses

may need to be rounded up in order to properly determine whether

suppression is required. It puts the fact finder -- jury or

judge -- on unwanted hold until the suppression hearing is held.

       Furthermore, by the time of closing arguments evidence has

been    introduced,             including        quite      possibly          the   evidence         the

defendant seeks to suppress. If the trial court determines that

the evidence should not have been introduced, it must ask the

fact finder to “unring the bell” and ignore evidence it has

heard       that   is      in    all     likelihood         highly        prejudicial          to    the

defendant.         And     inasmuch        as    jeopardy         has     attached,        a     ruling

suppressing the evidence may effectively deprive the government

of    the    right       to     appeal     it.       See   18   U.S.C.        § 3731     (providing

interlocutory appeals of suppression orders where defendant has

not been placed in jeopardy). For all of the above reasons, the

pretrial filing of suppression motions is greatly to be desired.



                                                     7
                                              B.

      Moore’s      attorney        waited    until    immediately          before   closing

arguments     to     move     to    suppress        the     evidence       resulting   from

Moore’s     initial         contact     with        Officer      Hubley.      During      the

sentencing         hearing,         when       addressing           the      motion       for

reconsideration of the denial of the suppression motion, the

district court repeatedly stated that the issue had been waived.

Nevertheless,        the    defendant       suggests      that      good    cause   existed

because he knew information at the end of trial that he did not

know at the beginning. He also argues that the district court

implicitly      found        good     cause        because     it    found      sufficient

information on the record to rule on the suppression motion and

then made some comments on the merits. Specifically, the court

stated that there was no stop because the defendant fled upon

seeing Officer Hubley step out of the car. See California v.

Hodari D., 499 U.S. 621 (1991).

      While     we     do     not     suggest        that     the     district      court’s

assessment of the merits was incorrect -- quite the contrary --

its comments in no way vitiated its waiver finding. The district

court stated that the issue was waived, then made some cursory

comments on the merits, after which it stated again that it

found the issue waived. J.A. 1212-15. At no time during this

colloquy did the district court so much as indicate there might

be   good   cause     to    excuse     the    waiver.        District      judges   are    in

                                              8
control of their orders and hence of the rationales supporting

them. Furthermore, trial courts may -- and often do -- adjust or

modify the reasons for their rulings or even provide alternative

grounds for a decision with an eye to appellate review. In the

event, for example, that an appellate court finds a flaw in a

trial     court’s      procedural       ruling,       it     can    often    review       its

decision       on    the    merits     without        having       to   expend     judicial

resources on a remand. If the district court in this case simply

supplied       alternative        grounds   for       its    decision,      we     take     no

exception to it.

        For good reason did the district court not find good cause

here: there was none. Learning new information by the end of

trial does not alone support a good cause finding for delay. See

United States v. Wilson, 115 F.3d 1185, 1190-91 (4th Cir. 1997);

United States v. Ricco, 52 F.3d 58, 62 (4th Cir. 1995). For one

thing, Moore and his attorney were aware of the alleged stop at

the   start     of     trial.     In   fact,     he    had     previously         attempted,

unsuccessfully, to suppress evidence from the apartment search

on Fourth Amendment grounds. See United States v. Moore, 477 F.

App’x    102    (4th       Cir.   2012).    Moreover,        the    whole    point     of    a

suppression hearing is to develop the evidence surrounding the

challenged action, rather than await its possible emergence at

trial.     Finally,        Moore’s     position       would    render       the    pretrial

requirement         virtually        meaningless.          Defendants       often     learn

                                             9
information during trial that they did not know before. If that

is    sufficient    grounds      to     set     aside     Rule       12’s    pretrial

requirement on “good cause,” the exception swallows the rule.

      Moore asserts that other circuits have gone the other way

on this issue. However neither of the cases he cites from the

Ninth and Eleventh Circuits involved a district court finding of

waiver. See United States v. Vasquez, 858 F.2d 1387, 1388-89

(9th Cir. 1988); United States v. Contreras, 667 F.2d 976, 978

n.2 (11th Cir. 1982). And in Vasquez at least, the district

court delved far more deeply at trial into the merits than here,

actually     listening    to    oral    arguments        and   entertaining        the

parties’ briefs on the suppression issue. Vasquez, 858 F.2d at

1388-89. The Second Circuit for its part found a waiver where

the district court sua sponte considered and addressed a Fourth

Amendment issue at trial, because the defendants had failed to

make a suppression motion until appeal. United States v. Ulloa,

882   F.2d   41,   43    (2d   Cir.    1989).    We     need   not    pass    on   the

soundness of these various holdings other than to note that, at

best from Moore’s point of view, they are inapposite. We thus

affirm the district court for the reasons set forth above.

                                       III.

      Moore also contends that there was insufficient evidence to

uphold his § 924(c) conviction. Though he does not dispute that

the government had sufficient evidence to show possession of

                                        10
narcotics with intent to distribute (a “drug trafficking crime”

under § 924(c)) and possession of the firearms, he contends the

government failed to prove that the firearms were possessed “in

furtherance of” the drug trafficking offense. For a claim of

insufficient       evidence,   “we        must     sustain       the     fact    finder’s

verdict if ‘any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.’”

United    States    v.    Lomax,    293    F.3d        701,   705    (4th   Cir.      2002)

(quoting United States v. Myers, 280 F.3d 407, 415 (4th Cir.

2002)). Whether the requisite nexus between the firearms and the

drug trafficking crime existed under § 924(c) “is ultimately a

factual    question,”      Lomax,    293        F.3d    at    705,     subject    to    the

clearly erroneous standard, United States v. McKenzie-Gude, 671

F.3d 452, 463 (4th Cir. 2011). On this point, Moore has failed

to meet his burden.

     Section 924(c) provides in relevant part:

            [A]ny person who, . . . in furtherance of
            any   such  [crime   of  violence  or   drug
            trafficking] crime, possesses a firearm,
            shall,   in   addition  to   the  punishment
            provided for such crime . . . (i) be
            sentenced to a term of imprisonment of not
            less than 5 years[.]

18   U.S.C.    § 924(c)(1)(A).            While        this    language         has    been

assiduously massaged by appellate courts, the statute is driving

at a simple point: whether there exists a sufficiently close

nexus    between    the    firearms       and    the     drugs      to   conclude      that

                                           11
possession     of     the       firearms    was        “in   furtherance     of”    drug

trafficking.

       In   Lomax,     we       explained       that     Congress’s    amendment     to

§ 924(c) in 1998 “broaden[ed] the reach of the statute” in order

to more effectively “‘combat the dangerous combination of drugs

and guns.’” 293 F.3d at 704, 706 (quoting Muscarello v. United

States, 524 U.S. 125, 132 (1998)). As such, “the fact finder is

free to consider the numerous ways in which a firearm might

further or advance drug trafficking.” Lomax, 293 F.3d at 705.

Some   of   the     ways    a    firearm    might       “further[],   advance[],      or

help[] forward a drug trafficking crime” include defending the

dealer’s drugs, drug profits, or his person. Lomax, 293 F.3d at

705. Firearms may also operate as an enforcement mechanism in a

dangerous transactional business or they may serve as a visible

deterrent. Id. A number of factors may be considered in making

this determination, among them:

            “the type of drug activity that is being
            conducted, accessibility of the firearm, the
            type of weapon, whether the weapon is
            stolen,   the   status  of   the  possession
            (legitimate or illegal), whether the gun is
            loaded, proximity to drugs or drug profits,
            and the time and circumstances under which
            the gun is found.”

Id. (quoting United States v. Ceballos-Torres, 218 F.3d 409,

414-15 (5th Cir. 2000)). The fact finder may consider direct and

circumstantial       evidence,      and     a    conviction     may   rest   upon   the


                                            12
latter. United States v. Bonner, 648 F.3d 209, 213 (4th Cir.

2011).

      The district court found that a nexus existed between the

firearm possession and drug trafficking and there is substantial

evidence to support this finding. Multiple relevant factors were

present in this case. Moore was keeping a great deal of cash

($45,057), as well as PCP (2.8 kilograms) in his apartment where

the firearms were found. The baggies, bottles, and digital scale

with cocaine residue suggest that the cocaine likewise had been

distributed from the residence and kept there. The firearms, one

of   which   was    loaded,   were   kept    in   Moore’s   bedroom   in   close

proximity to the money, suggesting their purpose was protection.

Moreover, it was unlawful for Moore to possess any firearm as a

convicted felon. The half kilogram of cocaine and 2.8 kilograms

of   PCP   were    much   larger   amounts   than   anyone   would    need   for

personal use, and indeed Moore does not contest on sufficiency

grounds the charge of possession with intent to distribute.

      It was perfectly reasonable for the trier of fact to weigh

these factors and apply the commonsense notion that here the

guns and drugs were anything but unrelated. Taken together, a

reasonable fact finder could find beyond a reasonable doubt that

the firearms were in the apartment for the purpose of protecting

Moore, his drugs, and his drug trafficking profits. In the words



                                       13
of the statute, the firearms here were possessed “in furtherance

of” drug trafficking.

                               IV.

     The judgment is hereby affirmed.

                                                        AFFIRMED




                               14